THE COURT.
In this action the same questions are presented as were before the court in the case of Fred E. Peterson v. W. F. Ball (L. A. No. 10957), ante, p. 461 [296 Pac. 291], this day decided. The parties are practically the same in each action and the only difference in the two relates to the amount of the indebtedness claimed to have been illegally incurred. The same procedure was had in this action as was taken in the prior action, L. A. No. 10957, and resulted in a judgment on the pleadings in favor of the defendants herein.  On the authority of the prior action, the judgment herein is affirmed.